Citation Nr: 0331890	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for a left knee disorder.  

Entitlement to an evaluation in excess of 10 percent for a 
lumbosacral strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On June 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination.  
Provide the examiner with the following 
instructions:

?	Please determine the current 
severity of the veteran's low back 
disability.  The examiner should 
conduct range of motion studies on 
the low back.  In determining the 
current severity, the examiner 
should provide findings applicable 
to the pertinent rating criteria 
(including a discussion of whether 
the veteran has any problems with 
listing of the spine to the opposite 
side, a positive Goldthwait sign, 
marked limitation of forward bending 
in a standing position, loss of 
lateral motion with osteoarthritic 
changes, narrowing or irregularity 
of joint space, abnormal mobility on 
forced motion, muscle spasm on 
extreme forward bending, or loss of 
lateral motion, unilateral, in a 
standing position).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 
(2001).  The examiner should record 
the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc. and should equate these 
problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  Send the 
claims folder to the examiner for 
review.  

?	The examiner should also determine 
the nature and etiology of any 
currently diagnosed left or right 
knee disability.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed left or 
right knee disability originated in, 
or is otherwise traceable to, 
military service.  (The examiner 
should note that the record contains 
the following notations in the 
veteran's service medical records:  
November 1977 impression of 
contusion of the right knee, July 
1978 complaints of left knee pain, 
March 1979 complaints of right 
medial knee pain, March 1998 
complaints of right knee pain and an 
assessment of strained ligament vs. 
tendonitis, June 1998 x-ray findings 
reflecting no gross abnormality of 
either knee, and June 1998 diagnosis 
of chronic arthralgia of the knees.)  
Send the claims folder to the 
examiner for review.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





